BLACKBIRD, Justice.
This action was commenced to obtain a judgment in relation to a joint adventure between plaintiff and defendants.
On the 24th day of September,-1951, the court among other things demanded an accounting and directed defendants to make a full disclosure in detailed accounts of the assets and effects. of the financial relationship between the parties.
Defendants have appealed from this order. A motion to dismiss has been filed for the reason that the order is interlocutory and cannot be presented to this court prior to a final judgment entered in the matter. Plaintiff cites- and relies on Arthur v. Arthur, Old., 258 P.2d 1191, 1192, in which it is stated:
“An appeal does not lie to this court from an intermediate or interlocutory order made during the pendency of an action, which intermediate .or interlocutory order leaves the parties in court to have the issues tried on the merits, unless the appeal sought to be *462taken comes within some one of the special orders from which an appeal is authorized by statute prior to final judgment in the main action.”
Plaintiffs in error have filed a response which attempts to distinguish Arthur v. Arthur, supra. We can find no legal distinction. The case is still pending on the order of the court for an accounting. The question presented on appeal is not finally determined. There is no final judgment.
Appeal dismissed.
HALLEY,. C. J., JOHNSON, V. C. J., and WELCH, CORN, DAVISON, O’NEAL and WILLIAMS, JJ., concur.